Citation Nr: 1740497	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-15 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right finger posttraumatic degenerative joint disease.

2.  Entitlement to service connection for right shoulder degenerative changes and rotator cuff tendinosis/supraspinatus under surface partial tear, claimed as a right shoulder condition.

3.  Entitlement to service connection for a dental disability.

4.  Entitlement to service connection for a stomach disability.

5.  Entitlement to service connection for pterygium, claimed as an eyes infection, to include entitlement to benefits under 38 USCA § 1151.

6.  Entitlement to service connection for inguinal hernia.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a left knee disability.	

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, February 2014, March 2015, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The May 2011 rating decision denied a higher rating for the service-connected right ring finger, and confirmed and continued previous (non-final) denials of service connection for a right shoulder disability, pterygium (claimed as an eyes infection), inguinal and umbilical hernias, a scar on the lips, a stomach condition, and a dental condition.  The Veteran appealed these denials via a June 2011 notice of disagreement.

The February 2014 rating decision denied service connection for a cervical spine, a lumbar spine disability, a bilateral knee disability, and hypertension.  The Veteran appealed via a March 2014 notice of disagreement.  

The October 2016 rating decision continued the denial of service connection for hearing loss and tinnitus.  The Veteran appealed via a November 2016 notice of disagreement.  

The Board notes that the RO previously denied service connection for hearing loss and tinnitus in a March 2015 rating decision.  In April 2015, the Veteran expressed his dissatisfaction with the March 2015 rating decision but did not submit a notice of disagreement in the required VA form.  Notwithstanding, in September 2015, within a year of the March 2015 rating decision, the Veteran submitted a DBQ completed by a private audiologist, which included opinions as to the etiology of the Veteran's hearing loss and tinnitus.  As such, the March 2015 denials of service connection for hearing loss and tinnitus did not become final. 

In September 2015, the Veteran testified before a Decision Review Officer (DRO) at a hearing held in the RO.  This hearing covered the issues from the May 2011 and February 2014 rating decisions.  A transcript and translation is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right shoulder disability, a dental condition, a stomach disability, pterygium, inguinal hernia, a cervical spine disability, a lumbar spine disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has limited range of motion and painful motion of the long, ring, and little fingers of the right hand; he is in receipt of the highest evaluation available under the applicable rating criteria.

2.  The weight of the evidence is against a finding that the Veteran's current hypertension manifested during service, or to a compensable degree within one year after active duty; there was no continuity of symptomatology, and the current disability is not otherwise shown to be the result of a disease or injury in service.

3.  The weight of the evidence is against a finding that the Veteran's current hearing loss manifested during service, or to a compensable degree within one year after active duty; there was no continuity of symptomatology, and the current disability is not otherwise shown to be the result of a disease or injury in service.

4.  The weight of the evidence is against a finding that the Veteran's current tinnitus manifested during service, or to a compensable degree within one year after active duty; there was no continuity of symptomatology, and the current disability is not otherwise shown to be the result of a disease or injury in service.





CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for right finger posttraumatic degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5229, 5230 (2016).

2.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in September 2009, October 2009, August 2010, October 2010, January 2010, January 2014, and August 2014 prior to the initial adjudication of the respective claims.  In addition, all identified, pertinent treatment records have been obtained and considered. 

The Veteran underwent VA examinations in September 2009 and October 2010 to determine the current severity of his service-connected right hand disability, and in March 2015 and September 2016 to determine the nature and etiology of his hearing loss and tinnitus.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Increased Rating for the Right Finger

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected right finger posttraumatic degenerative joint disease is rated as 10 percent disabling under DC 5230-5010, 38 C.F.R. § 4.71a.  

By way of background, the Veteran fractured digits 3, 4, and 5 of his right hand in service.  The Board notes that the Veteran is right-hand dominant.

A September 2009 VA examination shows a positive finding for overall decrease in right hand strength and dexterity.  The Veteran reported flare-ups involving his long, ring, and little fingers of the right hand, precipitated by repetitive and weight-bearing activities, usually lasting hours, and described as severe in severity.  On physical examination, there was objective evidence of painful motion of the three relevant fingers.  With regard to range of motion, the gap between long finger and the proximal transverse crease of the hand was greater than two inches.  There was no additional limitation of motion after repetitive use.  There was limitation of motion of the ring and little finger, with no additional limitation after repetitive use.  The examiner indicated that there was no ankylosis.  There was X-ray evidence of arthritis.  With regard to functional impairment, the examiner noted mostly moderate impairment for most daily activities, except for chores and exercise, where the impairment was severe.  It was noted that the Veteran was not employed.

An October 2010 VA examination also shows an overall decrease in hand strength and dexterity.  On physical examination, however, there was no evidence of limitation of motion or pain in the long and little fingers.  There was limitation of motion and pain in the ring finger, with no additional limitation after repetitive use.  Functional loss of ring finger due to pain was 20 degrees.  The examiner indicated that there was no evidence of ankylosis.  Functional impairment was described as mild to moderate for most daily activities, except for chores, which was severe.  

Under DC 5229, limitation of motion of the index or finger is to be rated as follows: limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, is to be rated as 10 percent disabling;  limitation of motion with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees, is to be rated as noncompensable.  38 C.F.R. § 4.71a.  Meanwhile, DC 5230 assigns a single noncompensable for limitation of motion of either the right or little finger.  Id.  

The evidence shows that the Veteran has arthritis in his right hand, based on imaging studies.  Under DC 5003, degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints.  The hand is considered a group of minor joints.  38 C.F.R. § 3.45.  Limitation of motion in a "group of minor joints' requires involvement of more than one minor joint group with respect to limitation of motion to qualify for the 10 percent rating contemplated by DC 5003.  Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014).  Additionally, under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  

Here, the Veteran is already in receipt of a rating of 10 percent.  A higher rating is not available for limitation of motion of the long, ring, or little fingers. As he is already in receipt of the minimum compensable rating for the long finger, a higher rating is also not available under 38 C.F.R. § 4.59.  With regard to the ring and little finger, the diagnostic codes applicable to these fingers are Diagnostic Codes 5227 and 5230, both of which provide for a single noncompensable rating.  As such, a minimum compensable rating for painful motion is not available for these fingers as a matter of law.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016).  Further, a higher rating of 20 percent is not warranted under DC 5003 as the Veteran's service-connected right hand disability only involves one minor joint group.

The Board has also considered whether an evaluation as amputation is warranted.  However, there is no partial or full amputation of the long, ring, and little fingers of the right hand.  As such, there is no indication that evaluation as an amputation would be appropriate.  Similarly, the Veteran does not have ankylosis. 

The Board acknowledges that the Veteran's service-connected right hand disability manifests as an overall decrease in right hand strength and dexterity, which in turn results in generally moderate impairment for most daily activities.  This functional loss is deemed a by-product of the Veteran's limited range of motion and pain in three fingers of his right hand.  Thus, it is deemed contemplated by the applicable rating criteria.  To the extent that the Veteran's service-connected fingers interfere with the overall function of the hand, such interference is deemed adequately compensated by the currently assigned 10 percent rating.

In sum, the evidence fails to support a compensable rating for the Veteran's right hand disability.  As such, his claim for a higher rating must be denied.

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 





      1.  Hypertension

VA treatment records show a current diagnosis of hypertension.  The earliest evidence in this regard is an October 2009 VA primary care note.  See CAPRI records, received April 30, 2014, at 369 (in LCM).

Service treatment records show a blood pressure reading of 144/70 at an October 1952 pre-induction examination and another of 140/80 at an October 1953 enlistment examination.  These examinations, however, show negative finding for any cardiovascular abnormalities and were silent regarding hypertension.  Service treatment records do not show complaints or treatment for cardiovascular symptoms.  Significantly, there is no evidence that hypertension was diagnosed in service or within a year of separation from service.  Similarly, post-service examinations associated with reserve service (between 1972 and 1987) show negative findings for cardiovascular abnormalities, with the Veteran denying such a history.  These examinations show blood pressure reading of 118/76 (in July 1972), 140/80 (in November 1975), 110/70 (in June 1980), 130/80 (in June 1984 and 112/68 (in November 1987).  

Based on the above, the Board finds that the Veteran's hypertension was not incurred in service or within one year after separation from service.  There is no argument or indication that the Veteran's hypertension is otherwise related to service.  As such, the Board has no choice but to deny the Veteran's claim of service connection, to include on a presumptive basis under 38 C.F.R. § 3.309(a).

      2.  Hearing Loss

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran has a bilateral hearing loss disability for VA purposes.  He asserts that his hearing loss is related to acoustic trauma in service.  See November 2016 notice of disagreement; January 2017 substantive appeal.  The Veteran, however, has not made specific allegations with regard to his noise exposure in service.  Service treatment records show two normal whisper tests on pre-induction and enlistment examinations.  The record, however, does not contain evidence of a separation examination.  It does contain evidence of four medical examinations between 1972 and 1984 during service in the Reserve.  These show normal hearing.

A March 2015 VA examiner opined that the Veteran's hearing loss is less likely than not related to noise exposure or acoustic trauma in service.  The examiner noted that the Veteran served between 1953 and 1955, but hearing examinations up to 1980 showed normal hearing.  In addition, service treatment records were silent for complaints of hearing loss.  Similarly, VA treatment records were silent for audiological treatment prior to 2011.  The examiner acknowledged that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise/acoustic trauma, or progressive hearing deficits during prolonged periods of exposure during military service.  Nonetheless, the examiner explained that retroactive effects in hearing are not expected so many years after exposure to military noise.  The examiner concluded that the Veteran's hearing loss is most likely associated to presbycusis or changes in hearing related to the aging process.

In September 2015, a private audiologist opined in a DBQ that the Veteran's hearing loss is less likely than not related to service.  In support of her conclusion, the private audiologist simply cited the findings of the March 2015 VA examination report.

In September 2016, a different VA examiner also opined that the Veteran's hearing loss is less likely than not related to hazardous noise exposure in service.  The examiner noted that the medical evidence of record showed normal hearing up to June 1984, and that sensorineural hearing loss had been first diagnosed in March 2015, that is, 60 years after service.  This examiner also concluded that the Veteran's hearing loss is more likely to be the result of a natural aging process, hereditary factors, post-service noise exposure, or a combination of these factors.

In May 2017, the Veteran submitted a second DBQ from a private examiner.  This examiner indicated, based on case history and test findings, that the Veteran appeared to have hearing loss of a degree and pattern commonly associated with intense noise exposure.  She concluded that it is more likely that the Veteran's hearing loss is due to his military noise exposure.

The Board finds the May 2017 private opinion less probative than the March 2015 and September 2016 VA opinions.  The VA opinions show adequate consideration of the relevant evidence, particularly, the Veteran's hearing tests while in the Reserves and are supported by a clear medical rationale.  In contrast, the May 2017 private examiner did not provide a clear medical rationale or identified specific evidence to support of her conclusion.  Significantly, the private examiner did not discuss the multiple hearing tests that show normal hearing between 1972 and 1984.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss began in service or is otherwise related to service.  As such, the Board has no choice but to deny the claim.




      3.  Tinnitus

The Veteran also seeks service connection for tinnitus.  At the March 2015 VA examination, he reported intermittent tinnitus for some years.  The examiner opined that it was less likely than not related to military noise exposure.  Rather, the examiner suggested that the tinnitus was secondary to the Veteran's hearing loss.  In contrast, the September 2015 DBQ (from a private audiologist) indicates that the Veteran reported tinnitus since active service in Korea.  The private examiner opined that the tinnitus was at least as likely as not caused by the Veteran significant noise exposure in Korea.  She noted that noise is one of the most common causes of tinnitus.  At the September 2016 VA examination, the Veteran again reported a history of intermittent tinnitus, but could not specify a date of onset.  This examiner also opined that the Veteran's tinnitus was more likely than not related to the Veteran's hearing loss.  Finally, the May 2017 DBQ shows a diagnosis of bilateral constant tinnitus.  The private examiner opined that the tinnitus is more likely than not related to the Veteran's military noise exposure.  The examiner did not provide a clear medical rationale for this conclusion.

Based on the above, the weight of the evidence is against a finding that tinnitus  began in service or is otherwise related to service.  There is conflicting evidence as to the onset of the Veteran's tinnitus.  Although a private DBQ indicates that it began in service, this assertion is contradicted by the two VA examinations.  The first VA examination indicates that the Veteran reported a history of tinnitus for some years.  The second VA examination indicates that the Veteran could not recall a date of onset.  Furthermore, the Veteran twice described his tinnitus as intermittent.  (In contrast, the May 2017 private examiner diagnosed constant tinnitus.)  The Board finds that the two VA examinations hold more probative weight than the private DBQs.  The VA examinations show greater attention to the Veteran's reported history and the examination reports are deemed to be an accurate record of the examination.  In addition, the two VA examiners have concluded that the Veteran's tinnitus is more likely than not secondary to his hearing loss.  The Board finds this conclusion more probative than the cursory positive opinions from the September 2015 and May 2017 private examiners, which are partially based on a report of continuous symptoms since service that the Board does not find credible here.

In sum, the weight of the evidence is against a finding that the Veteran has had tinnitus since service, or that his tinnitus is otherwise related to service.  Rather, the more probative evidence supports a finding that the tinnitus developed years after service and it is more likely than not secondary to the Veteran's hearing loss.  As such, the Board has no choice but to deny the Veteran's claim.


ORDER

A rating in excess of 10 percent for right finger posttraumatic degenerative joint disease is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran asserts that several claimed disabilities are related to injuries or conditions incurred during service in the Army Reserve, to include active duty for training (ACDUTRA).  

Service Connection for the Right Shoulder

The Veteran asserts that his right shoulder disability, diagnosed as degenerative changes and rotator cuff tendinosis/supraspinatus under surface partial tear, is related to an accidental injury sustained during service in the Reserve, specifically during a live fire exercise at the firing range of the Roosevelt Roads Naval Station, in Ceiba, Puerto Rico, around 1986-87.  See September 2009 statements.  He has stated that, after the accident, he was referred to a VA facility for treatment.  Id.  He has described the injury as the result of a firing target falling on top of him.  See March 2014 statement; see also September 2015 DRO hearing transcript at 5-7.

Service Connection for Pterygium

VA treatment records shows that the Veteran was treated for pterygium in 1978-1979.  At the September 2015 DRO hearing, the Veteran reported that, around 1980, he experienced an eye infection during annual training in Virginia.  Then, on his return from training, he was referred for VA treatment and eventually underwent surgery for both eyes, first the left eye, then right.  He further indicated that, following surgery of his right eye, on a follow-up visit, a VA treating provider mentioned that there was right eye damage as a result of surgery.  See September 2015 DRO hearing, at 15-20.  Based on this assertion, the Board finds that the Veteran has raised claim of compensation under 38 U.S.C.A. § 1151.

Service Connection for Inguinal Hernia

VA treatment records show treatment for bilateral inguinal hernia in 1983.  At the September 2015 DRO hearing, the Veteran asserted that his inguinal hernia is related to an overexertion injury while changing a truck tire on his way to Reserve training as part of an advance team.  He explained that he subsequently sought VA treatment for the hernia.  See September 2015 DRO hearing transcript at 20-26.

Service Connection for Cervical and Lumbar Spine Disabilities

The Veteran asserts that his claimed cervical and lumbar spine disabilities are also related to the aforementioned 1986-87 injury at the firing range of the Roosevelt Roads Naval Station.  See September 2015 DRO hearing transcript at 7-9.




Service Connection for the Knees

The Veteran asserts that his claimed bilateral knee disability is also related to the aforementioned 1986-87 injury at the firing range of the Roosevelt Roads Naval Station.  See September 2015 DRO hearing transcript at 28-30.


In order to verify the above assertions, the AOJ should obtain the Veteran's personnel and treatment records from the Army Reserve.  Similarly, the AOJ should make sure that all relevant VA treatment records have been obtained and associated with the claims file.  As mentioned above, the Veteran has stated that he sought treatment for his claimed disabilities through the VA system.  He has also stated that he served in the Army Reserve from 1972 to 1993.  See April 2014 request for military records.  The claims file contains VA treatment records primarily from the late 1970s and early 1980.  There are very few records associated with the file for the period between 1984 and 1972.  Significantly, there is no evidence of treatment related to the reported injury at the firing range of the Roosevelt Roads Naval Station, in Ceiba, Puerto Rico, around 1986-87.  As noted above, this injury is the basis of several claims.  

Service Connection for a Stomach Disability

The Veteran seeks service connection for a stomach disability.  In a September 2010 statement, he stated that the claimed disability is related to having consumed a spoiled steak during service in Japan.  He reported treatment at a Japan Army hospital and later at a VA facility in San Juan, Puerto Rico.  Nevertheless, at his September 2015 DRO hearing, the Veteran did not reference food poisoning.  Rather, he recalled a 1954 in-service episode at an unidentified hospital, where he felt nausea and vomited (apparently triggered by the sight of blood).  He also recalled having lost over 50 pounds around than time and being told to avoid fatty and spicy foods, and alcohol.  However, he could not recall being informed of a specific diagnosis.  See September 2015 DRO hearing transcript at 12-15.  Service treatment records are silent for gastrointestinal complaints or treatment.

The Veteran has indicated that he was treated at an Army Hospital in Japan.  Service treatment records include several treatment notes, most of which fail to indicate their geographical location.  Further, while the Veteran's DD-214 shows 10 months and 25 days of foreign service, the specific dates of such service are not provided.  In view of this, the Board finds that the Veteran's military personnel records should be obtained.  Similarly, an effort should be made to obtain any outstanding, available records of treatment at a Japan Army Hospital.  

Service connection for a Dental Condition

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or a disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran raised the issue of service connection for a dental disability in a July 2010 statement.  In a September 2010 statement, he stated that his dental disability was related to a 1954 in-service injury.  In detail, he reported that he was at a canteen when a fight broke out and someone threw a full beer can that hit him in the lips.  He further stated that he was sent to an Army hospital because his teeth were loose and bleeding.  In a December 2013 statement (in Spanish; translation received in May 1, 2017), the Veteran indicated that he currently required dental treatment but could not get it through the VA system.  As such, it appears that the Veteran is claiming service connection for dental treatment for missing or damaged teeth.

38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim of service connection of a dental disorder for treatment purposes after the Veterans Health Administration (VHA) determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  The claims file includes a June 1956 claim of service connection for a dental condition and an August 1956 dental rating sheet.  This dental rating sheet, along with service treatment records, shows that the Veteran had at least three teeth extracted during service.  However, neither the May 2011 rating decision nor the April 2014 statement of the case referenced the August 1956 dental rating sheet or mentioned referral of the issue to VHA.  In view of the above, the Board finds that VHA should adjudicate the matter of entitlement to dental treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's military personnel records from active service.  In addition, contact the appropriate sources to obtain any outstanding service treatment records, in particular, records of any treatment at a Japan Army Hospital.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  Contact the appropriate sources to obtain the Veteran's personnel and treatment records from his service in the Army Reserve, to include the specific dates of his periods of active duty for training.  Please note that Retirement points sheets are not sufficient for this purpose.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  Obtain any outstanding VA treatment records, to include records between 1972 and 1993 (period during which the Veteran was in the Army Reserve).  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

4.  If specific dates of Reserve service are confirmed and injury is determined to have occurred during such service (as determined by a line of duty determination or a showing of hospitalization during the dates of a period of ACDUTRA) then schedule the Veteran for an orthopedic examination to determine the etiology of the claimed right shoulder, left and right knee, and upper and lower back disorders.  The Veteran's statements as to a shooting target falling on him are to be accepted as fact.  Given this, and in light of the rest of the record, to include any lay statements of continuity of symptomatology, is it at least as likely as not that any current right shoulder, left knee, right knee, lumbar spine, and/or cervical spine disorder is related to any period of active service, to include any period of ACDUTRA during which injury has been shown?

5.  If specific dates of Reserve service are confirmed and relevant injury is determined to have occurred during such service (as determined by a line of duty determination or a showing of hospitalization during the dates of a period of ACDUTRA) then schedule the Veteran for an examination to determine the etiology of the claimed inguinal hernia.  The Veteran's statements as to injuring himself while changing a heavy tire should be considered and accepted as fact.  Given this, and in light of the rest of the record, to include any lay statements of continuity of symptomatology, is it at least as likely as not that any current inguinal hernia is related to any period of active service, to include any period of ACDUTRA during which injury has been shown?

6.  If specific dates of Reserve service are confirmed and relevant injury is determined to have occurred during such service (as determined by a line of duty determination or a showing of hospitalization during the dates of a period of ACDUTRA), or if active duty treatment is shown following the above development, then schedule the Veteran for an examination to determine the etiology of the claimed stomach disorder.  The Veteran's statements as to eating spoiled steak should be considered, as well as any records reflecting hospitalization in 1954 for nausea and vomiting.  The examiner should opine whether it is at least as likely as not that any current stomach disorder is related to any period of active service, to include any period of ACDUTRA during which injury has been shown.

7.  Adjudicate a claim of entitlement to service connection for an eye disorder under the provisions of 38 U.S.C.A. § 1151, to include arranging for an examination.

8.  Forward the claim of service connection for dental treatment for missing or damaged teeth to VHA for a determination on entitlement to dental treatment.

9.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


